Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered April 16, 1976, convicting him of rape in the first degree (two counts), sodomy in the first degree, sexual abuse in the first degree and assault in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of sodomy in the first degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. We believe the sodomy count (count three) of the indictment is defective in that it fails to state the exact nature of the deviate sexual intercourse with which this defendant is charged (see CPL 200.50, subd 7; People v Guest, 53 AD2d 892; People v Barnes, 44 AD2d 740). Since these concurrent indeterminate terms with the same maximum were imposed for both the rape and the sodomy counts, the remaining sentences imposed are unaffected by this modification. Margett, J. P., Rabin, Titone and Mollen, JJ., concur.